Citation Nr: 1431257	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military duty from March 1973 to November 1974.  She had subsequent service with the Texas and Arizona Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over this case is currently with the Salt Lake City RO. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2010.  A copy of the transcript is of record.

In June 2010 the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  At that time, the Board had recharacterized the issue on appeal to consider whether any psychiatric disability currently exhibited, including PTSD is related to active duty pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Having reviewed the evidence of record, the Board finds that the claim must be remanded to the AOJ for additional development.

The Veteran contends that she has PTSD due to incidents of military sexual trauma.  She alleges that she was raped by a recruiter on her first day of active duty at a party; she called the Boise, Idaho police, but they reportedly refused to respond because the incident was "Federal;" and she was threatened that she would be reported AWOL if she did not board the plane to report for duty.  She asserts that she was raped a second time in Wurzburg, Germany sometime between August and October 1974.  She relates that she was pregnant at the time, her husband was having an affair, and the husband of the other woman raped the Veteran in retaliation.  She believes that the rape caused her to miscarry.  Finally, she states that in November 1974, shortly before discharge, her sergeant tried to rape her during a field exercise.

The Board remanded the claim in June 2010, in part, to obtain medical opinion evidence based on a VA mental disorders examination.  The Veteran was afforded a VA examination in August 2010; however, the examiner noted that the report and medical opinions were largely drawn from the medical records and claims file because the Veteran did not cooperate in the interview.  The diagnosis was chronic PTSD and chronic major depressive disorder.  The Axis II diagnosis was borderline personality disorder.  Based on a review of the claims file and examination of the Veteran, to the extent that she cooperated, the examiner opined if the alleged stressors occurred, including both rape and attempted rape, they would be sufficient to produce PTSD.  However, the examiner opined that there was no clear evidence of temporal behavioral changes that would indicate the occurrence of each of the alleged in-service stressors and supported the conclusion with a detailed rationale.  

In addition, the examiner opined that the Veteran's PTSD, major depressive disorder, and borderline personality disorder each had its onset in childhood.  The examiner observed that numerous accounts in the record documented the Veteran's reports of childhood physical, sexual, and emotional abuse; there was evidence of physical or emotional abuse by her first husband, whom she married and divorced two times before joining the military; and she had also told her VA psychologist that the miscarriages she had prior to the military were difficult and led to a need for counseling.

Post-service medical evidence of record details the Veteran's reports to treatment providers and to examiners during the process of applying for disability benefits from the Social Security Administration (SSA) of childhood sexual abuse by a judge in her church, by a neighbor, and possibly by her father; and of physical and emotional abuse by both parents, including beatings with a lilac switch by her mother and being locked out of the house.  She disclosed a history of enuresis until age 14; of trichotillomania since childhood, pulling out all of her eyebrows and eyelashes; and a history of depression at least since age ten until the present time.

The claims file also contains records of many of the Veteran's marriages and divorces and reflects her report that she had been married and divorced 11 times to 6 men.  A December 1972 Decree of Divorce indicates that the Veteran's husband, to whom she had been married since 1962, had been "guilty of extreme cruelty toward" the Veteran.  Custody of the four minor children was awarded to the Veteran's ex-husband.  The Veteran and her ex-husband remarried in January 1973 and divorced again in March 1973.  

In March 1973, a psychiatric disorder was not noted on entrance examination to military service.  In November 1973, the Veteran was admitted to the Army Hospital in Wurzburg, Germany for threatened abortion and was "very depressed."  She underwent a dilation and curettage for a missed first trimester abortion.  In October 1974, she was admitted to the Army Hospital again for an incomplete abortion and underwent another dilation and curettage.  Follow-up recommendations included "psychiatry."  

The Veteran's service personnel records reflect that she requested discharge from military service in October 1974 because she wanted to return to her four children and because she did not believe she could carry a pregnancy to full-term while in the military.

In an October 1974 separation report of medical history, the Veteran endorsed frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  A physician's summary elaborated that the Veteran was having problems sleeping and was feeling depressed when she worried about her children in the United States.  On separation examination in October 1974, psychiatric function was reported as normal on clinical examination.  On separation in November 1974, the Veteran certified that there had been no change in her medical condition.

The Veteran has testified and her service treatment records suggest that she was seen in the mental hygiene clinic during military service.  The Board has not located such records in the claims file.  The AOJ should request from the Service Department any records of evaluation or treatment for mental health problems that may be maintained separately from her other service treatment records.

The Board also finds that an additional VA examination is required to obtain additional medical opinion evidence based on a thorough VA examination to determine whether clear and unmistakable evidence establishes that a psychiatric disability preexisted military service and was aggravated during military service.  38 U.S.C.A. § 1153.  The AOJ should arrange for a VA examination by a psychiatrist or psychologist.

Before arranging for a VA examination, the AOJ should obtain and associate with the claims file ongoing mental health treatment records from the Salt Lake City VAMC for the period January 2012 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Service Department any active duty mental health records that may be maintained separately from the Veteran's service treatment records. 

2.  Obtain ongoing mental health treatment records from the Salt Lake City VAMC dated from January 2012 to the present.

3.  After the outstanding medical evidence has been obtained or determined to be unavailable, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist to obtain a supplemental opinion as to the likely source of the Veteran's psychiatric disorders.  The Veteran's claims file, to include a complete copy of this REMAND and the report of the August 2010 VA mental disorders examination, must be provided to the examiner designated to examine the Veteran, and the report of examination should note thorough review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation should be accomplished.

The examiner should offer an opinion as to the following:
a) Did any psychiatric disability diagnosed on VA examination in August 2010 or on the current examination at least as likely as not (a 50 percent or more degree of probability) have its onset during active service and/or was a psychosis manifested within a year of separation from service?
b) Did any psychiatric disability clearly and unmistakably preexist the Veteran's period of active service (March 1973 to November 1974)?
c) If a psychiatric disability clearly and unmistakably pre-existed the Veteran's period of active service, is it clear and unmistakable that it did not undergo an increase in its severity during service beyond its natural progress? 
The examination report should include the complete rationale for all opinions expressed.

3.  After completion of the above action, the AOJ should readjudicate the claim on appeal.  If the benefit sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

